Case 1:20-cv-01006-GHW Document 121-17 Filed 07/02/21 Page 1 of 7




                       Exhibit 17
To:          Steven Grzic[SGrzic@WhitestoneCC.com]
Cc:                     Case 1:20-cv-01006-GHW Document
             Phil Carvelas[pcarvelas@WhitestoneCC.com];         121-17 Filed 07/02/21 Page 2 of 7
                                                        朱总[amoszhu@126.com]
From:        Tan Minghua[charles_tan@126.com]
Sent:        Mon 4/27/2020 3:41:46 AM (UTC)
Subject:     Re:RE: Re:Re: Whitestone / Sciame / Yuanda

Dear Steven,

Kindly review the comments below from the headquarter:

"Taking into account the long-term friendly cooperation between Yuanda and WCC, Yuanda can provide technical support for the
modification work carried out on the WT-3 Clerestory, and can bear the materials and shipping costs required for the modification
work .

For the WCC's lawsuit against the general contractor and the owner, if necessary, Yuanda will also provide support within its
ability."

 Stay well!


 --
 Minghua (Charles) Tan

 Sales Manager (Central USA)

 _____________________________________________________________________


 Yuanda USA Corporation

 875 N Michigan Ave, Floor 31st, Chicago, IL 60611


 | Te. 1 312 332 8700 | Fax. 1 312 332 8710 | Cell: 1 312 929 7722


 | www.yuandacn.com |




 At 2020-04-16 09:50:33, "Steven Grzic" <SGrzic@WhitestoneCC.com> wrote:

  Ok. I hope we can really just come to an agreement that is fair to both of us and we work and fight this together where
  we will be stronger as a team.

  From: Tan Minghua [mailto:charles_tan@126.com]
  Sent: Thursday, April 16, 2020 10:44 AM
  To: Steven Grzic
  Cc: Phil Carvelas; 朱总
  Subject: Re:Re: Whitestone / Sciame / Yuanda

  Good Morning Steven,

  Thanks for your email.

  I had forwarded it to the headquarter.

  Regards,

  --
  Minghua (Charles) Tan

  Sales Manager (Central USA)

  _____________________________________________________________________


  Yuanda USA Corporation
875 N Michigan Ave, Floor 31st, Chicago, IL 60611
                          Case 1:20-cv-01006-GHW Document 121-17 Filed 07/02/21 Page 3 of 7
| Te. 1 312 332 8700 | Fax. 1 312 332 8710 | Cell: 1 312 929 7722


| www.yuandacn.com |



At 2020-04-14 15:47:33, "Steven Grzic" <SGrzic@WhitestoneCC.com> wrote:

 Hi Charles,

 This is about the project at the New Academic Building in Brooklyn for CUNY. It is for the repair work for WT-3
 Clerestory. You and I discussed this before where both Yuanda and Whitestone strongly feel that this is the architect’s
 mistake.

 Last time we talked you said that, even though Yuanda is contractually responsible to Whitestone for this part of the
 work, Yuanda’s position is that it would not pay for any of the remediation and we would not fight together to get
 reimbursed. So after I spoke to my lawyer, he strongly suggested that since Whitestone already started a lawsuit
 against Sciame/CUNY, that I needed to bring Yuanda into the lawsuit also to protect my interests. This is what the case
 against Yuanda is about. I never wanted it to come to this, as the last thing I wanted to do was to take a chance in
 ruining my relationship with the Yuanda, but I had no choice.

 If you want to discuss the situation again where we can come to an agreement where we fight this together and I can
 drop this lawsuit, please let me know as I would much rather do that then go through with the lawsuit against Yuanda.

 Thank you

 Steven

 Sent from my iPhone



 On Apr 13, 2020, at 09:05, Tan Minghua <charles_tan@126.com> wrote:

          ﻿

          Hi Steven,

          We were just aware of an case had been filed by WCC against Yuanda. We did not receive any letter or email
          in this regard. Kindly advise what it is about?

          --
          Minghua (Charles) Tan

          Sales Manager (Central USA)

          _____________________________________________________________________


          Yuanda USA Corporation

          875 N Michigan Ave, Floor 31st, Chicago, IL 60611


          | Te. 1 312 332 8700 | Fax. 1 312 332 8710 | Cell: 1 312 929 7722


          | www.yuandacn.com |



          At 2019-11-12 11:54:36, "Steven Grzic" <SGrzic@WhitestoneCC.com> wrote:

              Hi Charles,

              We had a conversation a couple of weeks ago about this issue again and you said you were going to speak
              one more time to your home office. Have you had a chance to speak to them again?
Thanks
             Case 1:20-cv-01006-GHW Document 121-17 Filed 07/02/21 Page 4 of 7
Steven

From: Tan Minghua [mailto:charles_tan@126.com]
Sent: Monday, August 26, 2019 10:13 PM
To: Phil Carvelas
Cc: amoszhu@126.com; Steven Grzic; 'Donald Carbone'; ex02
Subject: Re:RE: Re:Whitestone / Sciame / Yuanda

Dear Phil,

Regarding WT-3 clerestory products issue, we have discussed for multiple times, yet Yuanda’s opinion
remains unchanged. That is, if Sciame insists on the modification and Yuanta is provided with corresponding
costs, Yuanta is very willing to cooperate with Whitestone to complete relevant modification work; but
regardingYuanda to carry out the above described work at its own expense, Yuanda hereby can't agree.

Both of us have reached an agreement on the cause of the above problems, that is, due to the negligence of
the architect; and through the whole project, Yuanda has been fabricating and supplying products in
accordance with the approved drawings. In addition, Yuanda’s role is only the supplier, and as a supplier, to
provide products according to the requirements of the buyer. If the buyer changes the product, then
accordingly, the supplier in the case of being paid for relevant costs would perform the production and sale of
"another product". On the contrary, no supplier will accept such an order, knowing that no payment can be
obtained.

Even so, out of the long-standing good cooperative relationship between Whitestone and Yuanda, Yuanda is
willing to cooperate with Whitestone on some necessary modification work, such as helping to modify the
remedial scheme etc.

Truly,

--

Charles Tan

Sales Manager (Central USA)

_____________________________________________________________________

Yuanda USA Corporation

36 West Randolph Street, Suite 600, Chicago, IL 60601

| Te. 1 312 332 8700 | Fax. 1 312 332 8710 | Cell: 1 312 929 7722

| www.yuandacn.com |


在 2019-08-19 15:14:25，"Phil Carvelas" <pcarvelas@WhitestoneCC.com> 写道：

Charles,

In consultation with Steven Grzic and Donald Carbone, Whitestone wishes to respond to your below August 2,
2019 email and accompanying August 1, 2019 letter.

Pursuant to your August 1, 2019 letter responding to the July 26, 2019 letter from Whitestone legal counsel
Donald Carbone, Sr. Partner, Goetz Fitzpatrick LLP,
while Whitestone agrees with Yuanda in our mutual claim that the cause of Sciame’s May 3, 2019 direction to
          Case 1:20-cv-01006-GHW Document 121-17 Filed 07/02/21 Page 5 of 7
remediate WT-3 clerestory is solely the cause of

CUNY/PEA/Sciame and that they alone are responsible to pay for all of the costs associated with said
remediation, and, Whitestone intends to benefit from
Yuanda’s technical and legal support in defending our mutual claim, unless or until that claim is settled in
Whitestone’s favor, then there remains a contractual

and legal obligation to comply with Sciame’s May 3, 2019 direction with respect to WT-3 clerestory
remediation.

In this case, CUNY and Sciame have in our opinion wrongfully rejected Whitestone’s and Yuanda’s claims.
Whitestone, in accordance with the terms and procedures

of its contract, filed a Dispute that is not yet settled. Under the terms of Whitestone’s contract, CUNY has the
option to a) settle the Dispute with Whitestone, or b)

unilaterally reject Whitestone’s Dispute and unilaterally reject any subsequent Whitestone appeal of said
rejection, at which time, the only remaining remedy for

Whitestone would be to take legal action against Sciame in pursuit of reimbursement of all remediation costs.

CUNY/PEA/Sciame are of the position that the WT-3 clerestory is defective and must be remediated at the
expense of the contractor. In any legal action Whitestone
pursues to defend its dispute claims, while Whitestone and Yuanda are of the mutual belief that the facts weigh
in our mutual favor, there is still no guarantee
Whitestone would win its case, and there is a possibility that CUNY/PEA/Sciame would prevail in their claims.

Thus the contract remains in full force and effect and Whitestone’s Dispute is yet to be settled either between
Whitestone, Sciame and CUNY or in a legal setting.

On May 3, 2019, CM Sciame directed Whitestone to remediate WT-3 clerestory, which is their prerogative
under the terms of the contract, regardless of the outcome
of any pending Whitestone dispute or lawsuit.

Whitestone therefore has no choice but to invoke the “Inspection & Defective Work” clause of our Purchase
Agreement Terms and Conditions, and direct Yuanda
to remediate WT-3 clerestory at Yuanda’s sole expense. Yuanda has the option to engage a qualified and
approved erector, or, alternatively, to hire Metro-Tech
Erector’s Corp., who installed WT-3 under subcontract to Whitestone. This situation is similar to the Pacific
Park B3 fin issue.

Yuanda is hereby directed by Whitestone to organize, coordinate, and furnish and install all necessary
remediation to WT-3 clerestory, inclusive of all necessary

safety and building protection measures. Whitestone will provide Yuanda with its safety and logistics plan for
this work for the benefit of Yuanda.

WCC’s herewith direction to Yuanda can be viewed as a necessary contractual, legal and procedural
predecessor along the path of ultimately settling this dispute
in the favor of Whitestone and Yuanda either by CUNY willingly coming to terms with their architect’s
negligence and agreeing to accept all responsibility (unlikely),
or, Whitestone and Yuanda settling this dispute with the defendants, or, by Whitestone and Yuanda obtaining
legal judgement in our favor (winning a law suit).

So, based on above, it is important that Yuanda take action now to organize and effectuate its remediation
plan at its sole expense, based on the approved

remediation plan submittals. Subsequent to the completion of the remediation, Yuanda may join in
Whitestone’s legal action in an effort to recover all of its

costs of this remediation.

Whitestone urges Yuanda to take necessary action with respect to this valid and binding contractual and legal
direction in order to avoid being declared in default
           Case 1:20-cv-01006-GHW Document 121-17 Filed 07/02/21 Page 6 of 7
of contract, which could have the effect of undermining or working against Yuanda’s claims.

Kindly contact with any questions or concerns.

Regards,

Philip J. Carvelas
Project Executive

Whitestone Construction Corp.

50-52 49th Street

Woodside, NY 11377

(718) 392-1800 Phone

(718) 392-6262 Fax

(917) 318-7765 Cell

From: Tan Minghua [mailto:charles_tan@126.com]
Sent: Friday, August 02, 2019 8:22 AM
To: Donald Carbone <dcarbone@goetzfitz.com>
Cc: amoszhu@126.com; Steven Grzic <SGrzic@WhitestoneCC.com>; Phil Carvelas
<pcarvelas@WhitestoneCC.com>
Subject: Re:Whitestone / Sciame / Yuanda

Phil, Donald,

Enclosed please find the letter in response to your letter attached in the email below. We will have the letter
signed and sent it to you on next Monday or Tuesday.

Best regards,

--

Charles Tan

Sales Manager (Central USA)

_____________________________________________________________________

Yuanda USA Corporation

36 West Randolph Street, Suite 600, Chicago, IL 60601

| Te. 1 312 332 8700 | Fax. 1 312 332 8710 | Cell: 1 312 929 7722

| www.yuandacn.com |


在 2019-07-26 10:41:58，"Donald Carbone" <dcarbone@goetzfitz.com> 写道：

 See attached.




 <image001.jpg>       Donald J. Carbone
                  Senior Partner
         Case 1:20-cv-01006-GHW Document 121-17 Filed 07/02/21 Page 7 of 7

                  Goetz Fitzpatrick LLP


                  One Penn Plaza | Suite 3100 | NY, NY 10119


                  T 212.695.8100 ext 312 | F 212.629.4013


                  goetzﬁtz.com

                  The information in this transmission may be privileged and confidential. It is intended for the use
                  of specific recipients.
                  In the event of an error, no waiver is intended, and we request that you notify the sender and
                  destroy the original message.




<Yuanda USA Corp VS Whitestone.pdf>
